738 N.W.2d 236 (2007)
DETROIT FIREFIGHTERS ASSOCIATION, I.A.F.F. LOCAL 344, Plaintiff-Appellee,
v.
CITY OF DETROIT, Defendant-Appellant.
Docket No. 131463. COA No. 266654.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, on the Court's own motion, we direct the Clerk to set this case for reargument in the November 2007 Session. Arguments should address the *237 issues identified in this Court's June 15, 2007 order, and the parties will be limited to 15 minutes per side. Following the arguments by the parties, amici curiae Michigan Municipal League/Michigan Association of Counties and Michigan State AFL-CIO shall be permitted oral argument of 10 minutes each.